WEBB, J.
The plaintiff, Todd, purchased from the Receiver of the Southern Battery Company, Inc., (at a receivership sale) an open account amounting to ninety-four arid 89-100 dollars against the Shreveport Producing & Refining Corporation.
*121He filed suit in the City Court of the city of Shreveport against the debtor for the amount of the account plus five per cent interest from the alleged date of maturity of the account and the date of his purchase and prayed for judgment against the defendant for legal interest on the amount from judicial demand; and he appeals from a judgment rejecting his demands in toto.
OPINION
This court has not jurisdiction of demands for an amount less than one hundred dollars exclusive of interest (Art. VII, Secs. 29 and 51, Const. 1921), and when the lack of jurisdiction appears on the face of the record it is our duty to take notice of same (La. Dig. Appeals, Sec. 520).
While we find that the weight of authority is that the right to demand interest was acquired as an accessory of the account under Article 2645 C. C. (Sirey, Art. 1692, C. N. No. 5; FuzierHerman, Art. 1692, C. N. No. 16), yet the assignee certainly could not have added the interest which may have been due at the time of his action for the purpose of fixing jurisdiction, and we are of the opinion the assignee is in the same position.
It is therefore ordered that the appeal be dismissed.